Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Arguments/Remarks 
Applicant's arguments/remarks filed on 02/28/2022 have been entered.
An interview was conducted on 10/28/2021.
Claims 1-20 remained pending.
Outstanding USC 101 rejection withdrawn based on at least amendments/remarks filed.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a method which involves receiving an image representative for a vector glyph. A glyph variant is generated by using a generative neural network based on the vector glyph. The glyph variant is provided to a differentiable rasterizer. A number of line segments are approximated by using the differentiable rasterizer for the glyph variant. A bitmap of the glyph variant is generated based on the number of line segments. An image loss of the glyph variant is calculated based on a comparison of the bitmap of the glyph variant to a rasterized representation of the vector glyph, as illustrated in the independent claims 1, 8,  and 15.

       Furthermore, claims 1-20 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 11-13 of the response filed on 02/28/2022.

Conclusion

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
03/07/2022